 


109 HR 3700 IH: Reducing Immigration to a Genuinely Healthy Total (RIGHT) Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3700 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To reform immigration to serve the national interest. 
 
 
1.Short title; table of contents; definitions 
(a)Short titleThis Act may be cited as the Reducing Immigration to a Genuinely Healthy Total (RIGHT) Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; definitions 
Title I—Legal Immigration Reform 
Sec. 101. Worldwide levels of immigration 
Sec. 102. Allotment of visas 
Sec. 103. Humanitarian immigration 
Sec. 104. Sunsetting adjustments under various provisions 
Sec. 105. Requirement for Congressional approval for extension of designation of foreign states for purposes of temporary protected status 
Sec. 106. Establishment of new nonimmigrant classifications; conversion of certain existing immigrant classification petitions 
Title II—Miscellaneous Provisions 
Sec. 201. Limitation on automatic birthright citizenship 
Sec. 202. Requirement for immigrants to provide affidavit of allegiance to the United States 
Sec. 203. Requirement of affidavit of support for employment-based immigrants 
Sec. 204. Making voting in foreign election a basis for automatic loss of citizenship 
Sec. 205. Treating illegal presence in the United States as not demonstrating good moral character  
(c)DefinitionsFor purposes of this Act, the definitions contained in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101) shall apply. 
ILegal Immigration Reform 
101.Worldwide levels of immigration Beginning with fiscal year 2006, notwithstanding section 201 of the Immigration and Nationality Act (8 U.S.C. 1151)— 
(1)the worldwide level of family-sponsored immigrants under subsection (c) of such section in any fiscal year shall be zero; 
(2)the worldwide level of employment-based immigrants under subsection (d) of such section in any fiscal year shall be 5,200; and 
(3)the worldwide level of diversity immigrants under subsection (e) of such section in any fiscal year shall be zero. 
102.Allotment of visas 
(a)In generalBeginning with fiscal year 2006, notwithstanding section 203 of the Immigration and Nationality Act (8 U.S.C. 1153)— 
(1)the number of visas that shall be allotted to family-sponsored immigrants under subsection (a) of such section in any fiscal year shall be zero; 
(2)the number of visas that shall be allotted to priority workers under subsection (b)(1) of such section (and to spouses and children of such workers under subsection (d) of such section) in any fiscal year shall not exceed 5,000, the number of visas that shall be allotted in any fiscal year to priority workers under subsection (b)(5) of such section (and to spouses and children of such workers under subsection (d) of such section) in any fiscal year shall not exceed 200, and the number of visas that shall be allotted to other aliens subject to the worldwide level for employment-based immigrants in any fiscal year shall be zero; 
(3)the number of visas that shall be allotted to special immigrants under subsection (b)(4) of such section (and to spouses and children of such workers under subsection (d) of such section) in any fiscal year shall not exceed 1,000; and 
(4)the number of visas that shall be allotted to diversity immigrants under subsection (c) of such section in any fiscal year shall be zero.Nothing in this title shall be construed as imposing any numerical limitation on special immigrants described in subparagraph (A) or (B) of section 101(a)(27) of such Act (8 U.S.C. 1101(a)(27)) who may be provided immigrant visas (or who otherwise may acquire the status of an alien lawfully admitted for permanent residence).  
(b)Limitation on sponsorship by certain aliensNotwithstanding any other provision of law, effective October 1, 2006, no visa may be allotted to any immigrant on the basis of a petition by an individual who has filed an application under section 210 or section 245A of the Immigration and Nationality Act (8 U.S.C. 1160, 1255a). 
(c)Elimination of preference categoriesEffective October 1, 2006, no classification petition may be filed or approved, and no alien may be issued an immigration visa number, for the following preference categories: 
(1)Family preferencePreference under section 203(a). 
(2)Employment-based preferencePreference under section 203(b), other than as an alien described in subparagraph (A) or (B) of section 203(b)(1) or under section 203(b)(5), or under section 203(d) as the spouse or minor child of either such an alien. 
(3)DiversityPreference under section 203(c). 
(d)Limitation on granting immigrant statusEffective October 1, 2006, the Secretary of Homeland Security may not accept or approve any petition for classification under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) except for classification by reason of a family relationship described in section 201(b)(2) of such Act (8 U.S.C. 1151(b)(2)) or priority worker or investor status under paragraph (1)(A), (1)(B), or (5) of subsection (b) of section 203 of such Act (8 U.S.C. 1153), or as a spouse or child of such a worker or investor under subsection (d) of such section, or as an alien described in section 201(b)(1)(B) or 201(b)(1)(C) of such Act.  
103.Humanitarian immigration 
(a)Annual limitation of 50,000Notwithstanding any other provision of law, subject to subsection (b), beginning with fiscal year 2006 the sum of the following shall not exceed 50,000: 
(1)The number of refugees who are admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) in a fiscal year. 
(2)The number of admissions made available in such fiscal year to adjust to the status of permanent residence the status of aliens granted asylum under section 209(b) of such Act (8 U.S.C. 1159(b)). 
(3)The number of aliens whose status is adjusted in such fiscal year under section 646 of the Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208), relating to Polish and Hungarian parolees. 
(4)The number of aliens whose status is adjusted in such fiscal year under section 599E of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (relating to Soviet and Indochinese parolees). 
(5)The number of other aliens whose removal is cancelled (and whose status is adjusted) in such fiscal year under section 240A of such Act (8 U.S.C. 1229b). 
(6)The number of aliens who are provided lawful permanent resident status in such fiscal year on the basis of a private bill passed by Congress. 
(b)ExceptionIn applying subsection (a), aliens who are spouses or children of citizens of the United States, or who are admitted under the limitations described in section 102, shall not be counted. 
104.Sunsetting adjustments under various provisions 
(a)Sunset for IRCA-related and certain other amnestiesAn alien may not be issued an immigrant visa or otherwise acquire the status of an alien lawfully admitted for permanent residence under any of the following provisions, unless the alien has filed an application for such visa or status on or before the date of the enactment of this Act: 
(1)Section 245A of the Immigration and Nationality Act (8 U.S.C. 1255a), commonly known as the IRCA legalization program. 
(2)Section 210 of such Act (8 U.S.C. 1160), commonly known as the agricultural worker amnesty program. 
(3)Section 249 of such Act (8 U.S.C. 1259), commonly known as registry. 
(4)Section 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988, relating to Amerasian immigration. 
(b)Sunset for HRIFA and NACARA amnestiesAn alien may not be issued an immigrant visa and may not otherwise acquire the status of an alien lawfully admitted for permanent residence under any of the following provisions, unless the alien has filed an application for such visa or status on or before the date of the enactment of this Act: 
(1)Section 202 of the Nicaraguan Adjustment and Central American Relief Act of 1997 (title II of Public Law 105–100). 
(2)The Haitian Refugee and Immigration Fairness Act of 1998 (division A of section 101(h) of Public Law 105–277). 
(c)Immediate repeal of Cuban-Haitian adjustmentAn alien may not be issued an immigrant visa and may not otherwise acquire the status of an alien lawfully admitted for permanent residence) under any section 202 of the Immigration Reform and Control Act of 1986, unless the alien has filed an application for such visa or status on or before the date of the enactment of this Act: 
(d)Immediate repeal of Lautenberg-Morrison provisionsEffective on the date of the enactment of this Act, section 599D of of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is repealed. 
105.Requirement for Congressional approval for extension of designation of foreign states for purposes of temporary protected statusEffective on October 1, 2006, the period of designation of a foreign state under section 244(b) of the Immigration and Nationality Act (8 U.S.C. 1254(b)) may not be extended beyond the initial designation period without the approval of both Houses of Congress. 
106.Establishment of new nonimmigrant classifications; conversion of certain existing immigrant classification petitions 
(a)Establishment of nonimmigrant classificationsEffective October 1, 2006, the Secretary of Homeland Security shall establish the following new nonimmigrant classifications (under section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)): 
(1)Spouses and minor children of lawful permanent residents 
(A)In generalA nonimmigrant classification for an alien who is the spouse or child of an alien lawfully admitted for permanent residence. 
(B)Period of validity of nonimmigrant visaA visa issued for nonimmigrant classification under this paragraph shall be valid for a period of 3 years. Such visa may be renewed indefinitely so long as the principal alien is residing in the United States and the nonimmigrant alien remains the spouse or child of such alien. 
(C)Subsequent adjustment to lawful permanent resident status as immediate relatives upon naturalization of principal alienIf the principal alien described in subparagraph (A) becomes a naturalized citizen of the United States, the alien may apply for permanent resident status of such spouse and child as an immediate relative under section 201(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)) and, for purposes of making such determination, the age of the child shall be the age of such child as of the date of approval of the nonimmigrant status under subparagraph (A). 
(2)Parents of adult united states citizens 
(A)In generalA nonimmigrant classification for an alien who is the parent of a citizen of the United States if the citizen is at least 21 years of age. 
(B)Period of validity of nonimmigrant visaA visa issued for nonimmigrant classification under this subparagraph shall be valid for a period of 5 years. Such visa may be renewed indefinitely so long as the citizen son or daughter is residing in the United States. 
(C)Limitations on employment and public benefits and support by petitioning citizen son or daughterAn alien provided nonimmigrant status under this paragraph is not authorized to be employed in the United States and is not entitled, notwithstanding any other provision of law, to any benefits funded by the Federal Government or any State. In the case of such an alien, the petitioning United States citizen son or daughter shall be responsible for the support of the alien in the United States, regardless of the resources of such alien. 
(b)Conversion of current classification petitions 
(1)Family second preference conversionsIn the case of a classification petition under section 204(a) of the Immigration and Nationality Act (8 U.S.C. 1154(a)) for preference status described in section 203(a)(2)(A) of such Act (8 U.S.C. 1153(a)(2)(A)) for an alien that has been filed before October 1, 2006, as of such date such petition shall be deemed to be a petition for classification of the alien involved as a nonimmigrant under the classification established under subsection (a)(1). 
(2)Immediate relative petitions for parentsIn the case of a classification petition under section 204(a) of the Immigration and Nationality Act (8 U.S.C. 1154(a)) for immediate relative status status under section 201(b)(2)(A) of such Act (8 U.S.C. 1151(b)(2)(A)) as the parent of a United States citizen that has been filed before October 1, 2006, as of such date such petition shall be deemed to be a petition for classification of the alien involved as a nonimmigrant under the classification established under subsection (a)(2).  
IIMiscellaneous Provisions 
201.Limitation on automatic birthright citizenshipNotwithstanding any other provision of law, with respect to an individual born after the date of the enactment of this Act, the individual shall not be a national or citizen at birth under section 301 of the Immigration and Nationality Act (8 U.S.C. 1401) unless at least one of the individual’s parents is, at the time of birth, a citizen or national of the United States or an alien lawfully admitted for permanent residence. 
202.Requirement for immigrants to provide affidavit of allegiance to the United States 
(a)In generalNotwithstanding any other provision of law, no alien shall be provided an immigrant visa or otherwise provided status as an alien lawfully admitted to the United States for permanent residence unless the alien has executed an affidavit of allegiance to the United States that is in a form approved by the Secretary of Homeland Security. 
(b)Effective dateSubsection (a) shall take effect on and after such date, not later than 60 days after the date of the enactment of this Act, as the Secretary of Homeland Security specifies after having approved the form for the affidavit under such section. 
203.Requirement of affidavit of support for employment-based immigrants 
(a)In generalNotwithstanding any other provision of law, no alien shall be provided an an immigrant visa or otherwise provided status as an alien lawfully admitted to the United States for permanent residence as an employment-based immigrant under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)) unless there has been executed an affidavit of support that meets the requirements of section 213A of such Act (8 U.S.C. 1183a) alien has executed an affidavit of allegiance to the United States that is in a form approved by the Secretary of Homeland Security. 
(b)Effective dateSubsection (a) shall apply to visas and lawful permanent residence status provided after the date of the enactment of this Act. 
204.Making voting in foreign election a basis for automatic loss of citizenship 
(a)In generalSection 349(a) of the Immigration and Nationality Act (8 U.S.C. 1481(a)) is amended— 
(1)by striking the period at the end of paragraph (7) and inserting ; or; and 
(2)by adding at the end the following new paragraph: 
 
(8)voting in an election in a foreign country.. 
(b)Effective dateThe amendments made by subsection (a) apply to voting occurring after the date of the enactment of this Act. 
205.Treating illegal presence in the United States as not demonstrating good moral character 
(a)In generalSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following new paragraph: 
 
(10)one who— 
(A)at the time good moral character is required to be demonstrated, is unlawfully present in the United States without having been admitted or paroled; 
(B)at the time good moral character is required to be demonstrated, has been inspected and admitted to the United States but gained such admission through fraud or misrepresentation; or 
(C)at any time has been unlawfully present in the United States for an aggregate period of 181 days or more.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to determinations of good moral character made after the date of the enactment of this Act.  
 
